UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7213



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JULIO ROBERTO CASTELLANOS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-91-82, CA-01-571-7)


Submitted:   October 10, 2002              Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julio Roberto Castellanos, Appellant Pro Se. Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julio Roberto Castellanos seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and the district court’s memorandum

opinion and conclude on the reasoning of the district court that

Castellanos has not made a substantial showing of the denial of a

constitutional right.   See United States v. Castellanos, Nos. CR-

91-82; CA-01-571-7 (W.D. Va. June 5, 2002). Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2